Citation Nr: 9907816	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  96-27 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
pulmonary tuberculosis (PTB).  

2.  Whether new and material evidence has been presented to 
reopen the claim for entitlement to service connection for 
acne.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran has verified service from August 1944 to May 
1945, and from July 1946 to February 1949.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the November 1995 rating decision of the 
Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office (RO) which determined that new and material 
evidence had not been received to reopen the claims for 
service connection for PTB and acne vulgaris. 

In October 1997, the Board issued a decision which determined 
that new and material evidence had not been received to 
reopen the claims for entitlement to service connection for 
PTB and acne.  In June 1998, the Acting Chairman of the Board 
denied the veteran's motion for reconsideration of the 
October 1997 Board decision.  The veteran appealed the 
Board's October 1997 decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court").  

After the Board's October 1997 decision, the United States 
Federal Circuit Court overturned the VA's definition of the 
criteria for new and material evidence under Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) and held that the 
definition provided in 38 C.F.R. § 3.156 (1998) is 
controlling.  See Hodge v. West, 155 F.3d 1356 (Fed Cir 
1998).  As the Board had relied on the Colvin test in its 
October 1997 decision, the Secretary of VA moved in September 
1998 to vacate the Board's October 1997 decision and to 
remand the matter to the Board for application of the 
regulatory definition of new and material evidence contained 
in 38 C.F.R. § 3.156, pursuant to Hodge.  In November 1998, 
the Court issued an order vacating the Board's decision and 
remanding the matter to the Board.  By a letter of January 
1999, the Board informed the veteran of the Court's decision 
and afforded him the opportunity to submit additional 
argument and evidence in support of his appeal within 30 days 
of the date of that letter.  A copy of this letter was also 
sent to the representative.  By a letter dated in February 
1999, the veteran informed the Board that he had no further 
comments or additional evidence to submit and he requested 
that his appeal be considered based on the evidence of 
record.  


FINDINGS OF FACT

1.  By an unappealed rating decision dated in June 1960, the 
RO denied entitlement to service connection for acne 
vulgaris.  The veteran was informed of this determination in 
June 1960, but he did not appeal.  

2.  Evidence received since the unappealed June 1960 rating 
decision is essentially cumulative of evidence already of 
record and does not bear directly and substantially upon the 
specific matters under consideration regarding the issue of 
entitlement to service connection for acne.

3.  By an unappealed rating decision of July 1960, the RO 
denied entitlement to service connection for PTB.  The 
veteran was informed of this determination in July 1960, but 
he did not appeal.  

4.  Evidence received since the RO's July 1960 rating 
decision includes medical records showing PTB more than three 
years after service and lay statements that the veteran had 
PTB either during service or within several months 
thereafter.  The additional evidence does not include any 
competent evidence or competent opinion that PTB had its 
onset during service or was compensably manifested within 
three years thereafter and it does not bear directly and 
substantially upon the specific matters under consideration 
regarding the issue of entitlement to service connection for 
PTB.



CONCLUSIONS OF LAW

1.  The June 1960 rating decision which denied entitlement to 
service connection for acne is final.  38 U.S.C.A. §§ 5108, 
7105 (formerly 38 U.S.C.A. § 4005)(West 1991); 38 C.F.R. 
§§ 3.104, 20.1100 (1998).

2.  New and material evidence has not been received to 
warrant reopening of the claim for service connection for 
acne.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

3.  The July 1960 rating decision which denied entitlement to 
service connection for PTB is final.  38 U.S.C.A. §§ 5108, 
7105 (formerly 38 U.S.C.A. § 4005); 38 C.F.R. §§ 3.104, 
20.1100.

4.  New and material evidence has not been received to 
warrant reopening of the claim for service connection for 
PTB.  38 U.S.C.A. §§ 5107, 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a March 1946 Affidavit for Philippine Army Personnel, the 
veteran reported that he had incurred no wounds or illnesses 
from December 1941 to the date of return to military control.  
A March 1946 examination report shows that examination of the 
skin and lungs was normal and that chest X-rays were 
negative.  

The service medical records show that, at the July 1946 
enlistment examination, examination of the skin revealed 
severe acne vulgaris of the face, shoulders, and chest.  
Examination of the lungs was negative and a X-ray was 
negative.  In October 1946, the veteran was treated for 
bronchitis and severe acne of the back.  He was hospitalized 
from October to November 1946 for mild, acute, non-catarrhal 
nasopharyngitis; moderate epidermophytosis of the abdomen; 
and moderate scabies of the abdomen.  It was noted that each 
of the aforementioned was cured.  The diagnoses also included 
acne vulgaris of the face, moderate; it was noted that there 
was no change in this condition.  A treatment provider noted 
that each of these diagnoses was incurred in the line of 
duty.  In August 1947, he was treated for a rash and, in 
November 1947 and January 1948, he was treated for 
pharyngitis.  A June 1948 treatment provider noted "acne 
vulgaris old" and the veteran was advised to use mild soap, 
to sun bathe, and to use ointment.  On two occasions in 
August 1948, he was again treated for acne vulgaris and was 
advised to continue the same treatment.  In November 1948 he 
was observed for malaria.  

The veteran's February 1949 separation examination report 
shows that examination of the skin revealed severe acne of 
the face, neck, chest and back.  The veteran was referred for 
a dermatology consultation where the diagnosis was acne 
vulgaris, cystic type.  Examination of the lungs and chest, 
to include chest X-ray, revealed no significant abnormality.  
The examiner noted that the veteran had had bronchitis in 
1946, that he was treated at a station hospital, and that 
there were no complications or sequelae.  The veteran 
reported that he had no family history of tuberculosis.  He 
was determined to be qualified for separation. 

In his April 1960 claim and a supplement thereto, the veteran 
reported that he became ill in May 1950, that he vomited 
blood and had hemoptysis at that time which eventually led to 
his PTB, that he had been treated by Dr. P. Villasenor since 
1950, and that he had had PTB since May 1950.  He also 
reported that he was hospitalized in service from August to 
September 1947 for bronchitis, respiratory disease, and PTB.  
The veteran indicated that J. [redacted] knew of the facts 
regarding his weak lungs in service in 1947.  

By letter dated in April 1960, the RO requested that Mr. J. 
[redacted] submit a statement setting forth the facts that he knew 
about the veteran's physical condition, particularly since 
his discharge.  Also in April 1960, the RO informed the 
veteran that J. [redacted] should submit a certificate setting 
forth all facts within his knowledge pertaining to the 
veteran's disabilities and attached a copy of the RO's letter 
that was sent to J. [redacted].  The RO informed the veteran that 
it would be to his advantage to submit chest X-rays and 
physical examination reports dated within three years from 
July 1947 and that he should furnish the approximate date of 
any chest X-rays done in service, the treatment facility 
involved, and his organization and rank at the time.  The RO 
asked the veteran to submit medical evidence showing 
continuity of treatment for respiratory disease and 
bronchitis or residuals thereof since discharge.  Finally, 
the RO requested that he veteran provide the complete mailing 
address for Dr. P. Villasenor which the veteran provided in 
June 1960.  

In April 1960, the RO contacted the Federal Records Center 
and requested all available X-rays made during induction and 
discharge.  In May 1960, the Federal Records Center furnished 
a January 1949 X-ray.  A May 1960 VA radiographic report 
states that the January 1949 chest X-ray revealed findings 
within normal limits.  

By a rating decision dated in June 1960, the RO denied 
entitlement to service connection for PTB and acne vulgaris 
due to the absence of evidence of PTB during service or to a 
compensable degree within the presumptive period following 
service and because the evidence of record indicated that he 
had no illness during his first period of service, that acne 
vulgaris existed prior to his July 1946 enlistment in his 
second period of service, and that this acne was not 
aggravated by service.  It was noted that the respiratory 
trouble the veteran had had in service was acute 
nasopharyngitis which completely resolved prior to discharge.  
The rating decision also denied entitlement to service 
connection for bronchitis.  The veteran was informed of this 
determination in June 1960 and he did not appeal.  

Also in June 1960, the RO received an April 1960 letter from 
Dr. P. N. Villasenor, in which he reported that he had 
treated the veteran for advanced PTB with fever and 
hemoptysis since 1952, and that the veteran suffered a 
relapse in December 1954 and stayed in bed until May 1956.  
The veteran also submitted a May 1960 certificate of X-ray 
examination from the Republic of the Philippines, Department 
of Health Quezon Provincial Chest Center which appears to 
report that studies showed right lower lung prominent root 
shadows and were essentially negative.  

In a July 1960 rating decision, the RO confirmed the previous 
denial of service connection for PTB and stated that the 
additional evidence submitted pertained to treatment for PTB 
that was "beyond the regulatory period following 
discharge."  The veteran was informed of this determination 
in July 1960.  

In May 1975, the veteran submitted records from the 
Philippine Veterans Affairs Office which show that he had 
guerrilla service.  Also in May 1975, the veteran submitted a 
chest x-ray dated in April 1961 in support of his claim, and 
the RO returned it later in May 1975, noting that it was 
taken too long after service to prove that PTB was service 
related.  In his May 1975 statement, he stated that he was 
also submitting a copy of his patient's ID card from the 
Philippine Tuberculosis Society, Inc. and "one Photo-
flourography chest result taken at PTS Manila on August 28, 
1964."  These items are not of record.  

VA treatment records dated from September 1988 to September 
1992 show that the veteran was treated primarily for 
unrelated disorders.  A January 1991 VA chest X-ray showed 
pleural thickening in the left base and no acute infiltrates.  
In March 1991 he complained of several symptoms, including a 
productive cough for one month, with brown and blood streaked 
sputum and pressure in the upper left quadrant of the back.  
It was noted that there were rales at the left base and that 
a chest X-ray showed pleural thickening on the left and past 
changes at bilateral apex.  The diagnosis was 
sinusitis/bronchitis.  In April 1991, he reported that he had 
had a cold for one month with a cough and one episode of 
hemoptysis.  His chest was clear with no crackles and there 
was no relevant diagnosis.  

At a May 1993 personal hearing, which was conducted by a 
hearing officer at the RO in conjunction with an appeal of 
unrelated issues, the veteran testified that he incurred and 
was diagnosed with PTB in 1950, within a year of his 
discharge from service, and that he subsequently had many 
relapses with continued treatment and medication.  Hearing 
Transcript (Tr.) at 7, 8.  He asserted that he had been 
treated for PTB as early as 1950 but that he was too ill to 
go for X-rays and that the doctor told him that he was not to 
move.  Tr. at 8.  The representative and the veteran asserted 
that the veteran's face was disfigured due to the acne 
vulgaris and that he was treated in service for acute nasal 
pharyngitis, scabies, epidermal phytosis, and acne vulgaris.  
Tr. at 1, 2.  He reported that he had scars on his face, 
neck, and back; that in service it was like very big pimples 
and inflammation; that a doctor in service treated this by 
injecting blood obtained from his buttocks into his arm and 
giving him ointment to use.  Tr. at 6.  He testified that he 
had only had a pimple (or pimples) prior to service, but that 
the condition developed further and became inflamed during 
service.  Tr. at 6, 7.  The veteran stated that he did not 
consider the acne bothersome at the time of the hearing, that 
it was currently under control, and that he sometimes felt 
that he had it on his back, neck, or face but it was not 
bothersome.  Tr. at 7. 

On an April 1996 prescription note, Dr. H. Buenaventura of 
Mt. Carmel General Hospital stated that he treated the 
veteran sometime in 1973 for PTB and that "several 
confinements were taken at the Mount Carmel General Hospital 
but unfortunately records were already discarded."  

In August 1996, the veteran submitted four photographs of his 
head and torso, a copy of the aforementioned April 1996 
prescription note from Dr. Buenaventura, and a July 1996 
joint affidavit from U. [redacted] and [redacted].  The affiants 
reported they served with the veteran and on November 15, 
1949 observed him to be very ill, weak, pale, and thin.  At 
that time, the veteran reportedly told them that he had been 
treated for PTB which had been incurred in or aggravated by 
his military service.  The affiants also asserted that the 
veteran had PTB 10 months after discharge from service and 
that it was incurred in or aggravated by military service and 
continued to the present.  

In an August 1996 statement in support of claim entitled 
"Testimony," the veteran stated that his PTB symptoms 
"occurred and developed" in November 1949; that they 
worsened and his health rapidly deteriorated; and that his 
family doctor, Dr. P. Villasenor, diagnosed PTB.  He reported 
that he was isolated from the rest of his family, given 
medication, and was on bed rest for almost a year.  He stated 
that, after prolonged treatment by Dr. Villasenor, he 
recovered but subsequently had relapses and was confined at 
Mt. Carmel General Hospital in 1973 where he was treated by 
Dr. H. Buenaventura.  He contended that his respiratory 
system became weak and very susceptible to sudden changes of 
temperature, that he easily catches colds and other 
respiratory ailments, and that he has had this condition to 
date.  He also reported that his acne vulgaris resulted in 
scars on his face, neck, and body, which were still clearly 
visible as evidenced by the pictures he submitted.  

In a September 1996 medical certificate, Dr. M. C. Aguilera 
reported that he had treated the veteran in September 1996 
for an episode of hemoptysis and that the assessment and 
diagnoses included rule out PTB.  Dr. Aguilera also stated 
that the veteran had been admitted to Queen of Angels 
Hollywood Presbyterian Medical Center in May 1996 for 
treatment of several disorders which included acute 
bronchitis and history of PTB.  

At a November 1996 personal hearing before a hearing officer 
at the RO, the veteran read his August 1996 statement 
entitled "Testimony" which was previously reported.  He 
testified that he first had symptoms of PTB, such as 
persistent coughing and vomiting blood, in November 1949 and 
that he was diagnosed with PTB by his family doctor at that 
time.  Tr. at 2.  He also stated that he was treated at home, 
isolated from the rest of his family, given medication, and 
was on bed rest for approximately one year.  He recovered and 
got well.  Tr. at 2, 4.  The veteran reported that this 
physician was now deceased.  Tr. at 4.  He testified that he 
had several subsequent relapses of PTB and was hospitalized 
at Mt. Carmel General Hospital in 1973 and treated by Dr. H. 
Buenaventura.  Tr. at 2.  The veteran stated that prior to 
1973 he had never been hospitalized for treatment of PTB but 
had been treated as an outpatient.  Tr. at 3.  He asserted 
that his respiratory system became weak as a result of his 
PTB, that he was very susceptible to sudden changes of 
temperature, that he easily caught colds and respiratory 
ailments, and that this had affected him to present.  Id. 

The veteran also testified that he was treated in service for 
acne vulgaris, but that he had not received any treatment 
since service.  Tr. at 6.  He stated that he had visible 
scars on his face, neck, and body from the acne and that he 
had submitted four pictures showing the scars.  Tr. at 2.  He 
reported that in service he was given an injection in the hip 
area for acne.  Tr. at 6.  


Pertinent Law and Regulations

Initially, the Board notes that the RO has adequately 
assisted the appellant in the development of his claims and 
that the appellant has not identified the existence of any 
available evidence sufficient to warrant additional 
development.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).  Where a veteran 
served ninety days or more during a period of war or during 
peacetime service after December 31, 1946, and active 
tuberculosis becomes manifest to a degree of 10 percent 
within three years of the date of termination of service, 
such diseases shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 and Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).  These presumptions are rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  
Diagnoses of active PTB by private physicians on the basis of 
their examination, observation or treatment will not be 
accepted to show the disease was initially manifested after 
discharge from active service unless confirmed by acceptable 
clinical, X-ray, or laboratory studies, or by findings of 
active tuberculosis based upon acceptable hospital 
observation or treatment.  38 C.F.R. § 3.374(b) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Under the provisions of 38 U.S.C.A. § 1153 (West 1991) and 38 
C.F.R. § 3.306 (1998), a preexisting injury or disease will 
be considered to have been aggravated by service where there 
is an increase in disability during such service, unless 
there is a finding that the increase in disability is due to 
the natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

of of such service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991), 
38 C.F.R. § 3.304(d) (1996).  The term "service connection" 
refers to proof of incurrence or aggravation of disease or 
injury in service, rather than to the legal standard for 
entitlement to payments for disability.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  38 U.S.C.A. § 1154(b) addresses the 
question of whether a particular disease or injury was 
incurred or aggravated in service, not the questions of 
whether there is a current disability or whether there is a 
nexus to service which both require competent medical 
evidence.  Id at 507; see also Collette v. Brown, 82 F.3d 389 
(1996).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service aggravation or injury 
or disease and the current disability in the form of medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  Lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  If no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

VA law provides that despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).  

Pertinent regulations provide that "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet App 1 (1998).  In Hodge, the Court held that not 
every piece of new evidence is "material," but that some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually alter 
a rating decision.  In determining whether evidence is new 
and material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

A three-step analysis must be performed when an appellant 
seeks to reopen a previously denied claim.  Winters v. West, 
No. 97-2180 (U.S. Vet. App. February. 17, 1999) (en banc); 
Elkins v. West, No. 97-1534 (U.S. Vet. App. February. 17, 
1999) (en banc); Hodge.  First, it must be determined whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a).  Second, if new and material evidence has been 
presented, the case must be reopened and immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a).  
Third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled. 

The Court has determined that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  It is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Evans, at 284.  

Analysis

Acne

Entitlement to service connection for acne vulgaris was 
originally denied by the RO's unappealed June 1960 rating 
decision.  The RO determined that the acne pre-existed 
service and had not been shown to have been aggravated beyond 
the natural progression of the disorder in service.  The 
veteran was informed of this decision in June 1960.  Because 
the veteran did not file a timely appeal from the June 1960 
rating decision, this determination became final and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104(a).  Therefore, in order to reopen 
his claim for entitlement to service connection for acne, the 
appellant must present new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

On several occasions subsequent to the June 1960 rating 
decision, the veteran sought to reopen his claim for service 
connection for acne and he was generally advised by the RO of 
the need to submit new and material evidence to reopen his 
claim.  It does not appear that he was advised of his 
appellate rights on those occasions.  Accordingly, the last 
final denial is deemed to be the June 1960 rating decision.  
38 U.S.C.A. § 7105(c)(formerly 38 U.S.C. 4005); 38 C.F.R. 
§ 3.104(a).  The Board will consider whether the evidence 
received since the June 1960 determination is new and 
material to reopen the claim of service connection for acne 
vulgaris.  

The relevant evidence submitted since the June 1960 rating 
decision includes four photographs of the veteran's head and 
torso, transcripts of the May 1993 and November 1996 personal 
hearings, and several statements from the veteran.  The Board 
finds that this evidence is essentially cumulative and does 
not constitute new and material evidence sufficient to reopen 
the claim for service connection for acne. 

The veteran asserts that the four pictures he submitted show 
that his acne vulgaris resulted in scars on his face, neck, 
and body which are still visible.  In his hearing testimony 
and additional statements, he asserted that he only had a 
pimple (or pimples) prior to service and that the condition 
developed further and became inflamed during service.  He 
stated that he was treated in service for acne but has not 
had any treatment since service, that he currently has 
residual scars on his face, neck, back, and body, and that 
his face is disfigured due to the acne vulgaris.  He also 
stated that at times he felt that he had the acne on his 
back, neck, or face but that it was not bothersome, and that 
the acne was currently under control.  

The new evidence submitted since June 1960 final rating 
decision merely shows that the appellant may currently have 
residuals of acne, to include scars, and reflects his 
assertion that his acne was aggravated during service.  In 
the final June 1960 rating decision, the RO considered 
evidence that showed that the veteran had acne at enlistment 
for his second period of service in July 1946, that he was 
treated in service for acne vulgaris, and that discharge 
examination showed acne.  The RO concluded that acne vulgaris 
pre-existed the second period of service and was not shown to 
have been aggravated beyond natural progress during service.  
Therefore, as the RO already considered the fact that the 
veteran was treated for acne in service and that he had acne 
at discharge, the evidence submitted by the veteran since the 
June 1960 rating decision that shows that he currently has 
acne and includes assertions that he was treated for acne in 
service and that it was aggravated therein, is cumulative of 
evidence considered at the time of the final June 1960 rating 
decision.  While the veteran is competent to report his 
inservice symptoms, he is not competent, as a lay person, to 
provide an opinion that his acne was aggravated beyond the 
normal progression of the disease in service.  See Espiritu.  
Therefore, the new evidence is essentially cumulative of 
evidence considered in the June 1960 rating decision.  

The new evidence does not in show that the veteran's acne was 
incurred in or aggravated by service. The record continues to 
show that there was no evidence of acne during his first 
period of service, that he had severe acne at enlistment into 
his second period of service, that he was treated for acne in 
service, and that he had severe acne when he was discharged 
from service.  Based on the aforementioned, the Board finds 
that the additional evidence received since the RO's June 
1960 determination is essentially cumulative of evidence 
already considered and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, the new evidence is not sufficient to reopen the 
claim for service connection for acne.  

The Board notes that the RO relied on the Court's 
interpretation of 38 C.F.R. § 3.156(a) in Colvin and 
determined that new and material evidence had not been 
received to reopen the claim for service connection for a PTB 
at least in part because the newly submitted evidence did not 
present a reasonable possibility of changing the outcome.  
That interpretation of 38 C.F.R. § 3.156(a) was recently 
overruled by the United States Court of Appeals for the 
Federal Circuit in Hodge.  However, the only new evidence 
submitted with respect to the claim for service connection 
for acne consists of four photographs, the veteran's hearing 
testimony at two personal hearings, and several statements 
from the veteran.  As noted above, the Board finds that the 
new evidence is essentially cumulative or duplicative of 
evidence of record prior to RO's last final determination on 
the issue at hand.  Additionally, the underlying claim for 
service connection for acne could not possibly be well 
grounded absent competent evidence of aggravation of the acne 
in service and competent medical evidence of a nexus between 
any current acne or residuals thereof and service.  See 
Caluza  Therefore, the Board finds that the appellant has not 
been prejudiced by the standard used by the RO and that a 
remand is not necessary for application of section 3.156(a) 
as set forth in Hodge.  See Elkins; Winters.

PTB

Entitlement to service connection for PTB was originally 
denied by an unappealed June 1960 rating decision.  The RO 
determined that PTB was not shown in service or within the 
presumptive period thereafter.  The veteran was informed of 
this decision in June 1960.  Following the submission of 
additional evidence, the RO confirmed the denial of service 
connection for PTB in a July 1960 rating decision.  The 
veteran was informed of this determination in July 1960 and 
did not appeal.  

Because the appellant did not file a timely appeal from the 
July 1960 rating decision, this determination became final 
and is not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  Therefore, in 
order to reopen his claim for entitlement to service 
connection for PTB, the appellant must present new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

On several occasions subsequent to the July 1960 rating 
decision, the veteran sought to reopen his claim for service 
connection for PTB and was generally advised by the RO that 
he needed to submit new and material evidence to reopen this 
claim.  It does not appear that he was advised of his 
appellate rights on those occasions.  Accordingly, the last 
final denial of entitlement to service connection for PTB 
appears to be the July 1960 rating decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104(a).  Therefore, the Board will 
consider whether the evidence received since the July 1960 
determination which denied entitlement to service connection 
for PTB, is new and material to reopen this claim.  

The evidence relevant to the issue of entitlement to service 
connection for PTB submitted since the RO's July 1960 
determination includes an April 1961 chest 
X-ray which was submitted and returned to the veteran; a 
January 1991 VA chest X-ray which showed evidence of pleural 
thickening in the left base, no acute infiltrates, and 
changes at bilateral apex; and VA outpatient treatment 
records which are dated decades after service and reflect 
respiratory system complaints and a diagnosis of 
sinusitis/bronchitis.  The additional evidence also includes 
a statement from Dr. Buenaventura of Mt. Carmel General 
Hospital that he had treated the veteran for PTB in 1973, and 
a July 1996 joint affidavit from U. [redacted] and [redacted] in 
which they reported having served with the veteran and that 
they observed him to be ill in November 1949 and were told by 
him that he had been treated for service related PTB service.  
The additional evidence further includes a September 1996 
medical certificate from Dr. Aguilera regarding treatment of 
the veteran in September 1996, with a diagnosis that included 
rule out PTB, and a history of PTB was noted when the veteran 
had been hospitalized earlier in 1996.  

The new evidence also includes the veteran's statements and 
hearing testimony in which he asserted that he first had PTB 
symptoms in November 1949 or May 1950 at which time he was 
treated at home and diagnosed with PTB by Dr. P. Villasenor 
and that he subsequently received treatment for relapses and 
was hospitalized at Mt. Carmel General Hospital in 1973 and 
treated by Dr. Buenaventura, the initial hospitalization for 
PTB.  He has also alleged that he was treated for PTB, 
bronchitis, and pharyngitis in service and that the 
bronchitis that he had in service developed into or made him 
susceptible to PTB.  

Much of the evidence submitted since the July 1960 final 
rating decision is new in that it has not been previously 
considered in connection with this claim; however, it is not 
material to the claim, clearly not being so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

Application of the holding in Evans v. Brown, requires that 
the specified bases for the final disallowance must be 
considered in determining whether the newly submitted 
evidence is probative.  Evans, at 284.  The specified reasons 
for the Board's July 1960 denial of entitlement to service 
connection for PTB included that PTB was not shown during 
service or within the applicable presumptive period 
thereafter.  

The new medical evidence only shows PTB considerably more 
than three years after service.  An April 1961 chest X-ray, 
which the RO returned to the veteran, and a report of 1964 
fluoroscopy, both were dated more than 10 years after 
service.  Although these items are no longer of record and 
may have been returned to the veteran by the RO, they 
referred to his pulmonary status in the 1960s and would not 
been material to his claim of service connection.  Additional 
medical evidence received does not show that the veteran had 
PTB during his recognized service or within three years 
thereafter.  The veteran's testimony that he had PTB either 
in service or shortly thereafter is not competent evidence.  
The veteran can report his symptoms during that period but he 
is not competent to provide a diagnosis of PTB or any other 
disease; nor is his opinion that bronchitis was somehow 
related to PTB competent evidence.  Espiritu.

Although the affidavit of U. [redacted] and [redacted] constitutes 
new evidence, it purports to establish facts that are beyond 
their competence.  Their observation that when they saw the 
veteran in November 1949 (about nine months after the 
veteran's separation from recognized service) he looked weak, 
pale and thin is competent evidence only as to those 
observations.  That the veteran purportedly told the affiants 
at that time that he had been treated for service incurred or 
aggravated PTB clearly is not competent evidence that the 
veteran actually had PTB, since the veteran is not qualified 
to diagnose his own illnesses and at most would have been 
relating only what some doctor told him.  A lay appellant's 
statement about what a physician told him i.e., "hearsay 
medical evidence", cannot constitute medical evidence of in- 
service etiology of a current disability.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Accordingly, there is no new 
and material evidence sufficient to reopen the claim for 
service connection for PTB.  

The Board notes that the veteran may have had combat-related 
service and that, therefore, the provisions of 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d) might apply.  However, 
38 U.S.C.A. § 1154(b) may be used only to establish proof of 
incurrence or aggravation of disease or injury in service and 
could not possibly establish a nexus between a current 
disability and any inservice disorder which requires 
competent medical evidence.  See Caluza, Collette.  
Additionally, the veteran is not competent to state that any 
inservice symptoms constituted PTB or that any current PTB is 
related to service or any incident therein.  See Espiritu.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b); 38 C.F.R. 
3.304(d) do not provide a basis for accepting the veteran's 
own statements as new and material evidence.  



ORDER

New and material evidence to reopen the claim for service 
connection for acne has not been received and the application 
to reopen the claim is denied.

New and material evidence to reopen the claim for service 
connection for PTB has not been submitted and the application 
to reopen the claim is denied.  




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

